F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 13 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    ROLAND S. WEAVER,

                Plaintiff-Appellant,

    v.                                                  No. 01-3050
                                                 (D.C. No. 99-CV-4194-SAC)
    DENNIS BOYLES, Agent, Berryton,                      (D. Kansas)
    Kansas; SHAWNEE COUNTY
    COMMISSIONERS; ENCENIO
    SAPATA; JAMES WELCH; CARLA
    STOVALL, Attorney General of
    Kansas; EDSALL’S AUTO SERVICE;
    E. J. EDSALL’S INC.,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Roland S. Weaver appeals from the district court’s judgment dismissing his

civil rights complaint for lack of jurisdiction–as barred by the     Rooker-Feldman

doctrine and res judicata–failure to state a claim, and frivolousness, and denying

him leave to file an amended complaint. The parties are familiar with the

underlying facts; we need not repeat them here. Suffice it to say, all of Mr.

Weaver's allegations and legal arguments arise out of the seizure of his vehicles.

We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. We review

the district court’s rulings   de novo . See Sutton v. Utah State Sch. for the Deaf &

Blind , 173 F.3d 1226, 1236 (10th Cir. 1999) (failure to state a claim);   ANR

Pipeline Co. v. LaFaver , 150 F.3d 1178, 1186 (10th Cir. 1998) (subject matter

jurisdiction). We construe appellant’s pro se pleadings liberally, as required by

Haines v. Kerner , 404 U.S. 519, 520-21 (1972).

       On appeal, Mr. Weaver alleges wrongful taking, false arrest, conspiracy,

selective prosecution, due process violations, and undefined RICO claims. All

of these claims were decided–or could have been decided had they been

asserted–in his previous state lawsuits. His legal arguments challenging the

district court’s rulings lack merit. After careful review of the entire record on

appeal in light of appellant’s arguments and the applicable law, we conclude that


                                             -2-
the district court correctly decided this case. Therefore, for substantially the same

reasons contained in the district court’s thorough Memorandum and Order filed

February 21, 2001, the judgment of the United States District Court for the

District of Kansas is AFFIRMED. Plaintiff’s motions for leave to file an

appendix on appeal and to remand this case to the district court are DENIED.


                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                         -3-